Citation Nr: 0408356	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  96-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for conjunctivitis of 
the right eye.

2.  Entitlement to service connection for disability 
resulting from exposure to R-12 refrigerant.

3.  Entitlement to a rating in excess of 40 percent for 
lumbar spine intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1992 to April 1993.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Personal hearings were 
held at the RO in June 1994 and August 1997.  In June 2003, 
the Board remanded the case for further development.

In a September 2002 Appellant's Brief, the veteran's 
representative raised claims of an increased rating for a 
sinus disorder and service connection for undiagnosed illness 
resulting from Persian Gulf War service.  These claims have 
not yet been adjudicated by the RO, and are referred to the 
RO for appropriate action.

This appeal is REMANDED in part (listed issue #3 on preceding 
page) to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you is further action is 
required on your part.


FINDINGS OF FACT

1.  Conjunctivitis of the right eye is not currently shown.

2.  Disability resulting from exposure to R-12 refrigerant 
was not manifested in service, and is not currently shown.




CONCLUSIONS OF LAW

1.  Service connection for conjunctivitis of the right eye is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Service connection for disability resulting from exposure 
to R-12 refrigerant is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue, as the claims were 
considered on the merits.  The veteran was notified why the 
claims were denied in the October 1993 RO rating decision, as 
well as in an April 1994 statement of the case (SOC).  
Subsequent to the Board's June 2003 remand, a July 2003 
letter advised the veteran of the evidence needed to 
establish service connection for her claimed disorders, and 
of her and VA's respective responsibilities in claims 
development.  An August 2003 supplemental SOC outlined 
pertinent VCAA provisions.

While the July 2003 letter advised the veteran to respond in 
30 days, it went on to inform her that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § __), the Board may 
proceed with consideration of the appeal.  In one form or 
another the veteran has now received all required notice, and 
has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and recertification of the case to the Board.  
As to notice content, VA's General Counsel has held that the 
requirement of the United States Court of Veterans Appeals 
(Court) language in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) requiring that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim was obiter dictum.  Regardless, the veteran was 
notified in the July 2003 letter that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  She has had ample 
opportunity to respond, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, postservice VA and private 
medical records have been associated with the claims folders, 
and a VA examination has been conducted.  She has not 
identified any records outstanding pertinent to these 
matters.  All of VA's notice and assistance duties, including 
particularly those mandated by the VCAA, are met.

Factual Background

Service medical records reflect that the veteran's February 
1992 enlistment examination revealed no pertinent 
abnormality.  No eye pathology was noted on February 1992 eye 
examination.  A February 1992 private medical record shows a 
diagnosis of myopic astigmatism.  An October 1992 health 
record shows complaints of right eye irritation for several 
days; subjective eye irritation was diagnosed.  A January 
1993 emergency room treatment record shows that the veteran 
complained of several symptoms, including stomach cramps.  A 
February 1993 emergency room treatment record shows that the 
veteran complained of something having struck her right eye 
the day before when she was cleaning a rifle.  Examination 
was essentially negative.  Eye infection/conjunctivitis was 
diagnosed in 1993 [month not discernable from treatment 
record].

On June 1993 VA examination, shortly after the veteran's 
separation from service, she indicated that she had several 
episodes of right eye pain in the military, and that she 
still had such pain occasionally.  She indicated that she was 
exposed to R-12 refrigerant in service, causing her to have 
nausea and stomach cramps.  She added that the condition 
cleared up, and that she had no significant problems 
thereafter.  The diagnoses included occasional recurrent 
right eye pain, etiology unknown; and residuals of exposure 
to R-12 refrigerant.

At her June 1994 personal hearing the veteran testified that 
she injured her eye while cleaning a rifle in service and 
experienced eye pain when she was tired.  She claimed that 
during service she was exposed to Freon, which caused her to 
have memory loss, headaches and fatigue.  

On an October 1994 VA eye clinic visit the veteran stated she 
had vision problems for two years and that her right eye 
vision was darker than on the left.  A provisional diagnosis 
of vision problem, questionable etiology was made.  

A May 1995 VA consultation sheet notes that the veteran 
complained of constipation and severe abdominal pain with 
bowel movement.

A July 1995 VA progress note shows that the veteran 
complained of constipation for the past 18 years.  Probable 
"IBS" [irritable bowel syndrome] was diagnosed.  

An August 1995 VA Medical Certificate includes a diagnosis of 
right eye conjunctivitis.  Another VA Medical Certificate, 
dated later in August 1995, includes a diagnosis of 
questionable right eye conjunctivitis secondary to cataracts.

On a March 1996 VA eye clinic visit, the examiner noted that 
no eye disease was present.  Refractive error was diagnosed.  

At an August 1997 personal hearing the veteran claimed that 
conjunctivitis was first diagnosed in service, and that she 
had continued to have right eye pain since then.  

On September 1997 VA eye clinic consultation, myopia with 
astigmatism was diagnosed.  There was no evidence of 
conjunctivitis or other abnormality.  The examiner added that 
there was no eye disease.

A May 2002 private medical record shows that gastroesophageal 
reflux disease with distal esophagitis was diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has either right eye conjunctivitis or any 
disability resulting from exposure to R-12 refrigerant.  In 
the absence of proof of a present disability, there cannot be 
a valid claim of service connection.  See Hickson, supra.  

The veteran was advised in July 2003 that to establish 
service connection for a claimed disability, she must show 
that she has such disability and that it is related to 
disease or injury in service.  While she alleges that she has 
right eye conjunctivitis as well as a disability resulting 
from exposure to R-12 refrigerant (Freon), both incurred in 
service, she has not submitted any evidence of a current 
diagnosis of either disorder.  Significantly, on VA eye 
clinic examination in September 1997, there was no evidence 
of conjunctivitis or other eye disease or abnormality.  While 
the veteran argues that exposure to R-12 refrigerant in 
service caused her to have nausea and stomach cramps, as well 
as with memory loss, headaches and fatigue, the medical 
record is absent an opinion, either VA or private, which 
relates any of her claimed symptoms or her diagnosed 
gastrointestinal problems to R-12 refrigerant exposure.

While residuals of exposure to R-12 refrigerant was diagnosed 
on VA examination in June 1993, the residuals were not 
identified, no symptoms were reported.  An opinion by a 
medical professional is not conclusive, and is not entitled 
to absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999);  see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Here, as noted, no specific residuals of R-12 
refrigerant exposure have ever been identified by a medical 
professional.  As a layperson, the veteran is not competent 
to establish by her own opinion that she has either of her 
claimed disabilities or to relate any such disability to 
service.  

In the absence of a showing that the veteran now has either 
right eye conjunctivitis or any disability identified as an 
R-12 refrigerant exposure residual, the preponderance of the 
evidence is against her claims.  Hence, they must be denied.


ORDER

Service connection for right eye conjunctivitis is denied.

Service connection for disability resulting from R-12 
refrigerant exposure is denied.


REMAND

On VA orthopedic examination in July 2003, pursuant to the 
Board's June 2003 remand, the examiner was requested to 
"elicit history concerning the frequency and duration of 
incapacitating episodes necessitating bed rest and treatment 
by a physician."  The veteran indicated that she was being 
followed by a private physician, that she had been referred 
to a private pain clinic, and that she missed about one week 
of work every month due to her back pain.  The examiner 
commented that he did not find any physical reason for the 
veteran to miss so much time from work.  However, though the 
veteran informed the examiner that these periods of missed 
work were not the result of physician prescribed bedrest, but 
were rather "self-prescribed," it does not appear that 
there has been any attempt to obtain the records of private 
treatment noted in the July 2003 VA orthopedic examination 
report.  Those records may contain information critical to 
the matter at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO ask the veteran to identify all 
sources of treatment she received for her 
low back disorder since June 2003.  The RO 
should obtain copies of pertinent records 
from all identified treatment sources. 

2.  After the development ordered above 
and any other actions found necessary (to 
include a contemporaneous VA orthopedic 
examination if indicated by the treatment 
records) are completed, , the RO should 
readjudicate the matter of the rating for 
lumbar spine intervertebral disc 
syndrome.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental SOC, and give the veteran 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



